Eschweiler, J.
We think it clear from the record that the trial court took a mistaken view as to the real issue between the parties, and that the circuit court was correct in holding that the testimony was clear and positive that there was an agreement between the parties that the defendant was to be operated upon by plaintiff for the hernia, and for the sum of $50 to be paid by defendant personally, and that pursuant to such agreement defendant returned to plaintiff on the Monday morning rather than try to make arrangements with the claim agent of the-railroad company to have the operation performed at its expense. The judgment of the circuit court must therefore stand.
By the Court. — Judgment affirmed.